                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

ALICIA G. STONEY,

       Plaintiff,

v.                                                       Case No. 6:17-cv-2167-Orl-37DCI

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                          ORDER

       In this social security appeal, Plaintiff seeks review of the Commissioner’s decision

to deny her social security disability benefits. (Doc. 1.) Plaintiff argues that the

Administrative Law Judge (“ALJ”) erred by: (1) failing to weigh the medical opinion of a

one-time examiner, Peter T. Dorsher, M.D.; and (2) applying incorrect legal standards and

making unsupported factual findings related to Plaintiff’s testimony. (Doc. 14, pp. 10–12,

16–19.) On referral, U.S. Magistrate Judge Daniel C. Irick recommends rejecting Plaintiff’s

assignments of error and affirming the Commissioner’s decision. (Doc. 15 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

Absent objections, the Court has examined the R&R only for clear error. See Wiand v. Wells

Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016);

see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error,

the Court concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

                                             -1-
      1.    U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation

            (Doc. 15) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    The Commissioner’s final decision is AFFIRMED.

      3.    The Clerk is DIRECTED to enter judgment in favor of the Commissioner

            and against Plaintiff and to close this case.

      DONE AND ORDERED in Chambers in Orlando, Florida, on December 14, 2018.




Copies to:
Counsel of Record




                                           -2-
